DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 7/15/2020.
Claim(s) 1-20 is/are pending in this Office Action.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 7/15/2020 is/are being considered by the examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “214” of Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 3 and 16 is/are objected to because of the following informalities:  
The limitation in claim 3 “…based on type of stop location” is unclear. Examiner suggests amending to “…based on a type of stop location”, instead. 
The limitation in claim 16 “…based on…type of stop location” is unclear. Examiner suggests amending to “…based on… a type of stop location”, instead. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 10-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the limitation, “determining whether to route the first autonomous vehicle to the intermediate stop location at an end of the stopping interval” is unclear. Specifically, the previous method step states, “routing the first autonomous vehicle to the intermediate stop location”, and thus it is unclear how it is determined whether to route first autonomous vehicle to the intermediate stop location after the first autonomous vehicle is routed to the intermediate stop location. Stated another way, it is unclear how to reconcile the difference between the “to route” in the “determining” step and the “routing” of the “routing” step. The examiner suggests differentiating the “to route” from the “routing” to overcome this rejection, and for the purposes of examination, the examiner is interpreting the “to route” and “routing” to be different routing taken by the first autonomous vehicle. 
Regarding claim 17, the limitations, “an onboard computing system on the first autonomous vehicle configured to: pick up a passenger at the pick-up location; receive an intermediate stop request,…and drop off the passenger at the destination location” are unclear. Specifically, it is unclear how the onboard computing system could be configured to perform such functions, e.g., a computer cannot pick up a passenger. For the purposes of examination, the examiner is assuming the first autonomous vehicle performs these functional steps. 
Claims 11-16 and 18-20 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landy et al. (US 2020/0192363 A1), hereafter referred to as Landy.
Regarding claim 1, Landy teaches a method for adding stops to an autonomous vehicle route, comprising: 
receiving a ride request including a pick-up location and a destination location (“a user such as user 432 may use client computing device 430 to send a request to fleet management system 410 for a vehicle. As part of this, the user may identify a pickup location and a destination location”, para. 0056); 
picking up a passenger at the pick-up location (“the available vehicle may be assigned to the passenger…the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060); 
receiving an intermediate stop request (“receive…intermediate destination”, see para. 0060 citation above), wherein the intermediate stop request includes a stopping interval (“the passenger may also specify how long the passenger expects to spend at each of the one or more intermediate destinations. For instance, the passenger may specify an expected amount of time indicating how long he or she expects to be at a location of intermediate destination 920. This may occur when the passenger specifies the one or more intermediate destinations, when the vehicle reaches each of the one or more intermediate destinations, or at some point there between”, para. 0061); 
dropping off the passenger at the intermediate stop (“when the vehicle reaches each of the one or more intermediate destinations”, see para. 0061 citation above); and 
determining autonomous vehicle driving behavior during the intermediate stop (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time”, para. 0064).

Regarding claim 2, Landy further teaches predicting the stopping interval based on a previous stop request (“For each of these one or more intermediate destinations, the fleet management system 410 may determine how long the vehicle is likely to be waiting for the passenger to return in order to continue the trip. This amount of waiting time may be based on…a plurality of factors. The plurality of factors may include, for instance, historical waiting times”, para. 0062).

Regarding claim 3, Landy further teaches predicting the stopping interval based on type of stop location (“For each of these one or more intermediate destinations, the fleet management system 410 may determine how long the vehicle is likely to be waiting for the passenger to return in order to continue the trip. This amount of waiting time may be based on…a plurality of factors. The plurality of factors may include, for instance…data from third party sources about how long people (e.g., customers) tend to stay at a location associated with the intermediate destination or other similar location(s) (e.g. a location of the same or similar type), particularly at or around a time of day when the vehicle will be stopped at the intermediate destination (e.g., a grocery store is typically less busy at 11 pm than at 11 am, the amount of time a passenger may spend at a service provider such as a nail salon, hospital, clinic, dental office, etc., may be longer than the amount of time the passenger would spend at a bank or a post office”, para. 0062).

Regarding claim 4, Landy further teaches wherein determining autonomous vehicle driving behavior during the intermediate stop includes at least one of parking the autonomous vehicle and driving the autonomous vehicle (“the fleet management system may attempt to optimize for the vehicle servicing other trips. This may also require the vehicle staying in close proximity to the intermediate destination such that the vehicle is likely to be close by when the passenger is actually ready to be picked up. For instance, the fleet management system 410 may follow the aforementioned hierarchy of preferences for what a vehicle should do stored in storage system 450”, para. 0064, “the hierarchy of preferences may cause the fleet management system 410 provide the vehicle with instructions to park and wait”, para. 0065).

Regarding claim 6, Landy further teaches wherein driving the autonomous vehicle comprises fulfilling at least one second ride request (“the fleet management system 410 may determine whether the vehicle is able to be assigned to a short duration trip. In other words, non-urgent maintenance, for instance a periodic cleaning, may be differed in favor of a suitable short duration trip. In such cases, the fleet management system 410 may simply determine whether the vehicle is able to be assigned to a suitable short duration trip”, para. 0068).

Regarding claim 7, Landy further teaches: 
picking up the passenger at the intermediate stop (“when the vehicle reaches each of the one or more intermediate destinations”, see para. 0061 citation in the rejection to claim 1, “Once the passenger is ready to be picked up at the intermediate destination, he or she may use her client computing device to “recall” the vehicle…In response, if the vehicle 100 is available…, the fleet management system 410 may send instruction to the vehicle, for instance via network 460, to return to the intermediate destination, pick up the passenger, and complete the trip”, para. 0076); and 
continuing to the destination location (“complete the trip”, see para. 0076 citation above, see also “This may include…transporting the passenger to the final destination”, para. 0076).

Regarding claim 8, Landy further teaches wherein receiving the ride request includes receiving the intermediate stop request (“a passenger, either before or after entering a vehicle, the user (now considered a passenger), may identify a final destination as well as one or more intermediate destinations”, para. 0056).

Regarding claim 9, Landy further teaches discontinuing the autonomous vehicle route at the intermediate stop (“If the vehicle 100 is not available, the fleet management system 410 may estimate a period of time for the vehicle to reach the intermediate destination. If this period of time is less than a threshold period of time, for instance 10 minutes or more or less (which of course, may be adjusted downward depending upon the level of service), the fleet management system 410 may provide the passenger with options for waiting getting another vehicle, for instance via the application on the passenger's client computing device”, para. 0076).

Regarding claim 10, Landy teaches a method for providing routes to a set of autonomous vehicles, comprising: 
receiving a ride request including a pick-up location and a destination location (“a user such as user 432 may use client computing device 430 to send a request to fleet management system 410 for a vehicle. As part of this, the user may identify a pickup location and a destination location”, para. 0056); 
selecting a first autonomous vehicle from the set of autonomous vehicles for fulfilling the ride request (“In response to a request for a vehicle, the fleet management system 410 may select a vehicle for the passenger. For instance, the fleet management system 410 may select an available vehicle, such as vehicle 100, to be assigned to the passenger of request 810 based on the information in the storage system 450 regarding the status of each vehicle of the fleet of vehicles”, para. 0059, “an autonomous driving computing system for controlling vehicle 100”, para. 0030, Fig. 1 and Fig. 3); 
routing the first autonomous vehicle to the pick-up location (“the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060, “Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location”, para. 0032); 
receiving an intermediate stop request (“receive…intermediate destination”, see para. 0060 citation above), wherein the intermediate stop request includes a stopping interval (“the passenger may also specify how long the passenger expects to spend at each of the one or more intermediate destinations. For instance, the passenger may specify an expected amount of time indicating how long he or she expects to be at a location of intermediate destination 920. This may occur when the passenger specifies the one or more intermediate destinations, when the vehicle reaches each of the one or more intermediate destinations, or at some point there between”, para. 0061);
routing the first autonomous vehicle to the intermediate stop location (“when the vehicle reaches each of the one or more intermediate destinations”, see para. 0061 citation above, “computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and navigation system 168”, para. 0038); and 
determining whether to route the first autonomous vehicle to the intermediate stop location at an end of the stopping interval (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time…the fleet management system 410 may follow the aforementioned hierarchy of preferences for what a vehicle should do stored in storage system 450”, para. 0064, “a short duration trip may be considered suitable if the amount of time for the vehicle to complete the short duration trip a is at least some threshold amount of time less than the determined amount of waiting time”, para. 0068, “The threshold amount of time may be determined based on an amount of time for the vehicle to return to the intermediate destination after the short duration trip has ended plus an additional buffer period of time”, para. 0070).

Regarding claim 12, Landy further teaches determining driving behavior of the first autonomous vehicle during the stopping interval (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time”, para. 0064).

Regarding claim 13, Landy further teaches wherein determining the driving behavior during the stopping interval includes at least one of routing the first autonomous vehicle to a parking space and routing the first autonomous vehicle along a circular route (“the fleet management system may attempt to optimize for the vehicle servicing other trips. This may also require the vehicle staying in close proximity to the intermediate destination such that the vehicle is likely to be close by when the passenger is actually ready to be picked up. For instance, the fleet management system 410 may follow the aforementioned hierarchy of preferences for what a vehicle should do stored in storage system 450”, para. 0064, “the hierarchy of preferences may cause the fleet management system 410 provide the vehicle with instructions to park and wait”, para. 0065).

Regarding claim 14, Landy further teaches wherein determining the driving behavior during the stopping interval includes selecting the first autonomous vehicle for fulfilling a second ride request (“the fleet management system 410 may determine whether the vehicle is able to be assigned to a short duration trip. In other words, non-urgent maintenance, for instance a periodic cleaning, may be differed in favor of a suitable short duration trip. In such cases, the fleet management system 410 may simply determine whether the vehicle is able to be assigned to a suitable short duration trip”, para. 0068).

Regarding claim 15, Landy further teaches further comprising updating the stopping interval (“Although the examples above suggest determining an amount of waiting time may occur once per trip or per intermediate destination, the amount of waiting time may actually be updated”, para. 0078).

Regarding claim 16, Landy further teaches wherein updating the stopping interval includes predicting the stopping interval based on one of a previous stop request and type of stop location (“if a passenger modifies, such as by increasing or decreasing, an expected amount of waiting time, for example using an option in the application on his or her client computing device, the amount of waiting time may be updated or recalculated using any of the factors described above”, para. 0078, “(“For each of these one or more intermediate destinations, the fleet management system 410 may determine how long the vehicle is likely to be waiting for the passenger to return in order to continue the trip. This amount of waiting time may be based on…a plurality of factors. The plurality of factors may include, for instance, historical waiting times,…data from third party sources about how long people (e.g., customers) tend to stay at a location associated with the intermediate destination or other similar location(s) (e.g. a location of the same or similar type), particularly at or around a time of day when the vehicle will be stopped at the intermediate destination (e.g., a grocery store is typically less busy at 11 pm than at 11 am, the amount of time a passenger may spend at a service provider such as a nail salon, hospital, clinic, dental office, etc., may be longer than the amount of time the passenger would spend at a bank or a post office”, para. 0062).

Regarding claim 17, Landy teaches a system for addition of an intermediate stop to an autonomous vehicle route, comprising: 
a central computing system including a routing coordinator (Fig. 4-5, “one or more computing devices 410 may include one or more server computing devices that are capable of communicating with computing device 110 of vehicle 100 or a similar computing device of vehicle 100A, 100B as well as computing devices 420, 430, 440 via the network 460…the server computing devices 410 may function as a fleet management system (hereafter, fleet management system 410)”, para. 0042) configured to: 
receive a ride request including a pick-up location and a destination location (“a user such as user 432 may use client computing device 430 to send a request to fleet management system 410 for a vehicle. As part of this, the user may identify a pickup location and a destination location”, para. 0056), and 
select a first autonomous vehicle for fulfilling the ride request (“In response to a request for a vehicle, the fleet management system 410 may select a vehicle for the passenger. For instance, the fleet management system 410 may select an available vehicle, such as vehicle 100, to be assigned to the passenger of request 810 based on the information in the storage system 450 regarding the status of each vehicle of the fleet of vehicles”, para. 0059, “an autonomous driving computing system for controlling vehicle 100”, para. 0030, Fig. 1 and Fig. 3); and 
an onboard computing system on the first autonomous vehicle (Fig. 1, Fig. 4-5, “The vehicle may have one or more computing devices, such as computing devices 110 containing one or more processors 120, memory 130”, para. 0023) configured to: 
pick up a passenger at the pick-up location (“the available vehicle may be assigned to the passenger…the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060); 
receive an intermediate stop request (“the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060), wherein the intermediate stop request includes a stopping interval (“the passenger may also specify how long the passenger expects to spend at each of the one or more intermediate destinations. For instance, the passenger may specify an expected amount of time indicating how long he or she expects to be at a location of intermediate destination 920. This may occur when the passenger specifies the one or more intermediate destinations, when the vehicle reaches each of the one or more intermediate destinations, or at some point there between”, para. 0061), and 
drop off the passenger at the destination location (“the fleet management system 410 may send instruction to the vehicle, for instance via network 460, to return to the intermediate destination, pick up the passenger, and complete the trip. This may include stopping at additional intermediate destinations as well as transporting the passenger to the final destination”, para. 0076).

Regarding claim 18, Landy further teaches wherein the central computing system is further configured to receive the intermediate stop request, and send the intermediate stop request to the first autonomous vehicle (this limitation is taught in the rejection to claim 17, “the fleet management system 410 may send the pickup location to the computing devices 110 of vehicle 100, for instance, via network 460…the computing devices 110 may also receive the final destination as well as the intermediate destination, and/or this information may be sent to the vehicle's computing devices when the vehicle reaches the pickup location and/or the intermediate destination”, para. 0060).

Regarding claim 19, Landy further teaches wherein the central computing system is further configured to route the first autonomous vehicle to the intermediate stop location (“when the vehicle reaches each of the one or more intermediate destinations”, see para. 0061 citation in the rejection to claim 17, “computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and navigation system 168”, para. 0038), and determine whether to route the first autonomous vehicle to the intermediate stop location at an end of the stopping interval (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time…the fleet management system 410 may follow the aforementioned hierarchy of preferences for what a vehicle should do stored in storage system 450”, para. 0064, “a short duration trip may be considered suitable if the amount of time for the vehicle to complete the short duration trip a is at least some threshold amount of time less than the determined amount of waiting time”, para. 0068, “The threshold amount of time may be determined based on an amount of time for the vehicle to return to the intermediate destination after the short duration trip has ended plus an additional buffer period of time”, para. 0070).

Regarding claim 20, Landy further teaches wherein the central computing system is further configured to determine first autonomous vehicle driving behavior during the stopping interval (“Once an amount of waiting time for an intermediate destination has been determined, the fleet management system 410 may determine how the vehicle should spend that amount of waiting time”, para. 0064), and send routing instructions to the first autonomous vehicle (“vehicles 100, 100A, 100B may be a part of a fleet of vehicles that can be dispatched by server computing devices to various locations…”, see para. 0042 citation in the rejection to claim 17, see also “the fleet management system 410 may send an instruction to the vehicle, for instance via network 460, to proceed to perform the short duration trip”, para. 0068 and “the fleet management system 410 110 may send instructions to the vehicle, for instance via network 460, to cause the vehicle to proceed to perform the long duration trip”, para. 0071).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landy et al. (US 2020/0192363 A1) in view of Goldman et al. (US 2020/0027354 A1), hereafter referred to as Goldman.
Regarding claim 5, Landy teaches determining “how the vehicle should spend that amount of waiting time” (para. 0064), but does not explicitly teach wherein driving the autonomous vehicle comprises driving the autonomous vehicle along a circular route.
However, teaches Goldman teaches autonomous vehicle idle state task selection for improved computational resource usage, comprising:
wherein driving an autonomous vehicle comprises driving the autonomous vehicle along a circular route (“The operations computing system 300 can aim to ensure that an autonomous vehicle 345 is productively utilizing its computational resources while it is in an idle state. To do so, the operations computing system 300 can determine a task for the autonomous vehicle to perform while the autonomous vehicle 345 is in the idle state”, para. 0092, “the tasks can be associated with the re-repositioning of an autonomous vehicle 345. This can include, for example, a supply re-positioning task 410A that instructs the autonomous vehicle 345 to travel from a current location within a first geographic area to another location within a second geographic area…Additionally,…the task can include a circling task 410G whereby the autonomous vehicle 345 is to travel within the current geographic area in which it is located (e.g., circle the block or neighborhood)”, para. 0094).
All the components are known in Landy and Goldman. Both Landy and Goldman teach determining autonomous vehicle driving behavior when a vehicle is not transporting a passenger (see “An autonomous vehicle 345 can enter into an idle state while it is online with the service entity. An idle state can be a state in which the autonomous vehicle is online with a service entity and is not addressing a vehicle service assignment 330 and/or otherwise performing a vehicle service”, para. 0090 of Goldman). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Landy and Goldman such that the “vehicle 100” (Fig. 1) of Landy “circle[s] the block or neighborhood)” (para. 0094), as taught by Goldman. The motivation for doing so would be to stay within the vehicle’s “current geographic area”, as taught by Goldman (para. 0094) such that it can quickly return to pick up the passenger from the “intermediate destination 920” (Fig. 9) when required.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landy et al. (US 2020/0192363 A1) in view of Rhodes et al. (US 2020/0026279 A1), hereafter referred to as Rhodes.
Regarding claim 11, Landy further teaches: 
determining not to route the first autonomous vehicle to the intermediate stop location (“If the vehicle 100 is not available, the fleet management system 410 may estimate a period of time for the vehicle to reach the intermediate destination. If this period of time is less than a threshold period of time, for instance 10 minutes or more or less (which of course, may be adjusted downward depending upon the level of service), the fleet management system 410 may provide the passenger with options for waiting getting another vehicle, for instance via the application on the passenger's client computing device”, para. 0076), and 
routing a second autonomous vehicle to the intermediate stop location (“FIG. 7, is an example of status messages 710, 720, 730 for each of vehicles 100, 100A, 100B, respectively. In this example, vehicle 100 is available for a trip, vehicle 100B is not available for a trip (for instance, vehicle 100B may be occupied by passengers and/or cargo), and vehicle 100A is available for a trip. However, vehicle 100 may be “completely available” and vehicle 100A may only be available for a certain period of time. This may be determined, for instance, by the fleet management system 410”, para. 0053, Landy does not explicitly teach routing the second vehicle).
Landy does not explicitly teach wherein the determining and the routing occur at the end of the stopping interval. 
	However, Rhodes teaches smart neighborhood routing for autonomous vehicles, comprising:
determining not to route a first autonomous vehicle (“autonomous vehicle 110”, para. 0036-0037) to an intermediate stop location (“first real estate option 160”, para. 0036, also referred to as “first location”, para. 0037) at the end of a stopping interval (“length of time”, para. 0037, see also “312”, Fig. 3) (“Once the user accesses the first real estate option 160, the user may desire to spend some time viewing the property. As discussed in more detail with respect to FIG. 3, in some embodiments, the autonomous vehicle…may wait for the user, while in other embodiments, the autonomous vehicle…may leave the first real estate option 160 and return when the user is done and/or at a designated time”, para. 0036, “For example, the computer processor(s) determine that the user has departed the autonomous vehicle…at the first location or first real estate option 160…and may determine that the user will not return to the autonomous vehicle 110 for a length of time. For example, the user may indicate that the user will be viewing the property for 15 minutes, based on historical information (e.g., information associated with the property, other property, and/or the user), and/or based on the tour (e.g., time allocated to the property in the tour)…In some embodiments, the user may be given a time limit, such as 20 minutes, after which the autonomous vehicle 110 may leave, and another autonomous vehicle or the same autonomous vehicle 110 may return to pick up the user when the user has completed viewing the property, as discussed with respect to FIG. 3”, para. 0037), and 
routing a second autonomous vehicle (“another autonomous vehicle”, see para. 0037 citation above) to the intermediate stop location at the end of the stopping interval. 
All the components are known in Landy and Rhodes. Both Landy and Rhodes teach autonomous vehicle routes comprising the transporting of occupants to multiple stops along the route (see “In FIG. 1A, an autonomous vehicle 110 may drive to a first real estate property (House 1), and may stop and wait for a user to view the property. After the user returns, the autonomous vehicle 110 may proceed along a route 120 to a second stop 130, which may be at a second real estate property (House 2), at which the user may exit the autonomous vehicle 110 and tour or view the second real estate property. The autonomous vehicle 110 may then proceed along the route 120 to a third stop 140, which may be at a third real estate property (House 3), at which the user may exit the autonomous vehicle 110 and tour or view the third real estate property”, para. 0024 of Rhodes). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Landy with the teachings of Rhodes such that when its determined that the “vehicle 100” (Fig. 1) of Landy cannot return to the “intermediate destination” as taught by Landy (para. 0076), routing another vehicle, such as the “vehicle 100B” (Fig. 7) of Landy to the “intermediate destination”, as taught by Rhodes (see “another autonomous vehicle…may return to pick up the user when the user has completed viewing the property”, para. 0037 of Rhodes). The motivation for doing so would be to avoid waiting delays for the occupant as taught by Rhodes (“In other instances, such as if there is a delay associated with the second trip, the computer processor(s) of one or more servers may send a command to a different autonomous vehicle to pick up the first user from the first real estate option location at the end of the length of time”, para. 0057, Rhodes). 
	Further, it has been held that automating a manual activity involves only routine skill in the art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). In this case, it would have been obvious to one of ordinary skill in the art to automate the manual activity of the passenger requesting a second autonomous vehicle when they are done waiting (“provide the passenger with options for waiting getting another vehicle, for instance via the application on the passenger's client computing device”, para. 0076, Landy).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665